Citation Nr: 1516058	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee condition, to include as secondary to service connected disability of bilateral pes planus. 

2.  Entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected disability of bilateral pes planus or service-connected bilateral ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2002 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected bilateral pes planus or bilateral ankle disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence added to the record since the October 2005 final rating decision denying the Veteran's service connection claim for a bilateral knee condition is considered new and material.  There is a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied service connection for a bilateral knee condition is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2014).

2.  The evidence received subsequent to the October 2005 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected disability of bilateral pes planus or service-connected bilateral ankle disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in February 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with an adequate examination.  The examiner considered the relevant history of the Veteran's psychiatric condition, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.

II.  Merits of the Claim

The Veteran's original claim of entitlement to service connection for left and right knee condition was denied in the October 2005 rating decision.  The Veteran filed a claim to reopen his claim for entitlement to service connection for his bilateral knee condition in January 2009.  In an August 2009 rating decision, after reopening the Veteran's claim and considering new evidence, the RO denied service connection. Less than a year after notice of the August 2009 rating decision, the Veteran filed another claim for service connection for a bilateral knee condition. A January 2011 rating decision also reopened the Veteran's claim and considered new evidence but denied service connection for a bilateral knee condition as secondary to the service connected disability of bilateral pes planus.  The Veteran then perfected an appeal to the Board.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The October 2005 final rating decision denied the Veteran's claim for service connection for bilateral knee condition because the evidence did not show a diagnosis of a bilateral knee condition.  Following that decision, a June 2009 VA examination diagnosed the Veteran with bilateral mild narrowing medial compartment right femoral-tibial joint with weight-bearing.  A subsequent VA examination was performed in July 2012 and provided a diagnosis of bilateral knee strain.  

The Board finds the June 2009 and July 2012 diagnoses pertaining to the Veteran's bilateral knees are considered new and material evidence.  Accordingly, the Board concludes that the October 2005 rating decision will be reopened because new and material evidence has been received.  

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for a bilateral knee condition as secondary to service connected disability of bilateral pes planus or service-connected bilateral ankle disability, is reopened.

REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

A VA examination on the Veteran's knees was performed in July 2012.  At that time, the examiner diagnosed the Veteran with bilateral knee strain and opined the condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale included the lack of a knee injury in service as well as bilateral knee x-rays failing to reveal any pathology.

A supplemental opinion was obtained in August 2012 to address the Veteran's secondary service-connection claim for his bilateral knee condition.  In the supplemental opinion, the examiner stated: 

It is my medical opinion that this patient's [the Veteran] bilateral knee strain and bilateral ankle strain is less likely than not to be due to his service connected pes planus.  This is based on the fact that he has a normal gait and x-rays are non-pathologic for his knees and ankles.  

This opinion, however, does not address whether the Veteran's service-connected pes planus aggravated the Veteran's bilateral knee condition.  Additionally, the RO separated the Veteran's bilateral ankle pain into separately rated conditions in the January 2011 decision. Thus, an opinion as to whether the bilateral knee condition is caused by or aggravated by the service-connected bilateral ankle disability is also warranted. As such, the opinion is not adequate as to the Veteran's secondary service connection claim and another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private records pertaining to the Veteran's knees and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  The RO should make arrangements for the Veteran to be afforded an examination of his knees.  The claims file should be provided to the examiner for review in conjunction with the examination and the examiner should indicate whether the claims file was received.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee condition was caused by or due to a service-connected disability, such as pes planus or bilateral ankle disability.

	b.  If the answer to (a) is no, then provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee condition has been aggravated (permanently worsened) by a service-connected disability, such as pes planus or bilateral ankle disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the bilateral knee condition (i.e. a baseline) before the onset of the aggravation.

A complete and thorough rationale should be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, adjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


